NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DEBBIE GADASH,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
2011-7103
Appea1 from the United States Court of Appeals for
VeteranS C1aimS in case no. 09-0331, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Debbie GadaSh moves for a 60-day extension of ti1ne,
until January 17, 2012, to file her reply brief
Upon consideration thereof,
IT ls ORDERED THAT:

GADASH V. DVA 2
The motion is granted
FOR THE COURT
DEC 06 2011 /S/ Jan H@rba1y
Date J an Horba1y
C1erk _
cc: Ke11neth M. Carpenter, Esq
DaWn E. Go0dman, Esq. 4
S21 u.s. c0uai:"'ED
me FEne?§A'iPcii§Ab'i¢SnF0R
D£C 06 2011
i. 1AuHoasALv
emma